BROWN, District Judge.
A debtor having permitted all his stock in trade to be sold under a judgment and execution, and the residue of his property being insufficient to pay his debts, held, upon the issue of' “solvency,” that the “fair valuation” of the goods levied on (Bankruptcy Daw, § 1, subd. 15) must be taken with reference to the actual situation and the liability of the goods to sale under execution; and, if tire sale under execution thereafter had was in all respects a fair and reasonable one, that the debtor was bound by the result as to the valuation of the goods, and could not prove his solvency by higher estimates of their value if they had been free from levy, and sold at retail, or in the ordinary course of business.